      Case 2:20-cv-00246-KJM-DB Document 9 Filed 08/12/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN DAVID ANDERSON,                                No. 2:20-cv-0246 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    VANGERWEN, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims defendants violated his rights in various ways, including by using

19   excessive force against him. Presently before the court is plaintiff’s motion to proceed in forma

20   pauperis (ECF No. 7) and his complaint for screening (ECF No. 1). For the reasons set forth

21   below the court will grant the motion to proceed in forma pauperis and dismiss the complaint

22   with leave to amend.

23                                         IN FORMA PAUPERIS

24          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

25   1915(a). (ECF No. 7.) Accordingly, the request to proceed in forma pauperis will be granted.

26          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

27   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

28   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
                                                         1
      Case 2:20-cv-00246-KJM-DB Document 9 Filed 08/12/20 Page 2 of 7

 1   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 2   forward it to the Clerk of the court. Thereafter, plaintiff will be obligated for monthly payments

 3   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 4   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 5   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 6   1915(b)(2).

 7                                               SCREENING

 8      I.      Legal Standards

 9           The court is required to screen complaints brought by prisoners seeking relief against a

10   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

11   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

12   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

13   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

14   U.S.C. § 1915A(b)(1) & (2).

15           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

16   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

17   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

18   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

19   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

20   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.
21   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

22   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

23   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

24   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

25           However, in order to survive dismissal for failure to state a claim a complaint must

26   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain
27   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

28   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the
                                                         2
      Case 2:20-cv-00246-KJM-DB Document 9 Filed 08/12/20 Page 3 of 7

 1   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

 2   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

 3   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 4            The Civil Rights Act under which this action was filed provides as follows:

 5                   Every person who, under color of [state law] . . . subjects, or causes
                     to be subjected, any citizen of the United States . . . to the deprivation
 6                   of any rights, privileges, or immunities secured by the Constitution .
                     . . shall be liable to the party injured in an action at law, suit in equity,
 7                   or other proper proceeding for redress.
 8   42 U.S.C. § 1983. Here, the defendants must act under color of federal law. Bivens, 403 U.S. at

 9   389. The statute requires that there be an actual connection or link between the

10   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

11   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

12   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

13   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or

14   omits to perform an act which he is legally required to do that causes the deprivation of which

15   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

16            Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

17   their employees under a theory of respondeat superior and, therefore, when a named defendant

18   holds a supervisorial position, the causal link between him and the claimed constitutional

19   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

20   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations
21   concerning the involvement of official personnel in civil rights violations are not sufficient. See

22   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

23      II.      Allegations in the Complaint

24            Plaintiff alleges the events giving rise to the claim occurred while he was incarcerated at

25   the Shasta County Jail. (ECF No. 1 at 1.) Plaintiff has named the following officers as

26   defendants in this action: (1) Vangerwen; (2) Jerkowitz; (3) Danis; (4) Reed; (5) SheyeAnne
27   Bailey; (6) Page; (7) Mason; (8) Brown; (9) Sieren Smith; (10) April Kammezel; (11) Brian Cole;

28   and (12) John Doe. (ECF No. 1, 3.)
                                                           3
      Case 2:20-cv-00246-KJM-DB Document 9 Filed 08/12/20 Page 4 of 7

 1             Plaintiff has alleged several different defendants used excessive force against him on

 2   several separate occasions. (Id. at 7-9.) He has also included allegations that his cast was taken

 3   from him, his grievances were ignored, an officer attempted to coerce plaintiff to waive his right

 4   to remain silent, and that the jail did not supply grievance forms with a section for American with

 5   Disabilities Act (ADA) claims. (Id. at 8-14.)

 6      III.      Unrelated Claims Belong in Different Suits

 7             At the outset, plaintiff is advised that he cannot bring unrelated claims against unrelated

 8   parties in a single action. Fed. R. Civ. P. 18(a), 20(a)(2); Owens v. Hinsley, 635 F.3d 950, 952

 9   (7th Cir. 2011) (unrelated claims against different defendants belong in separate suits and

10   complaints violating that principle should be rejected). While multiple claims against a single

11   party may be alleged in a single complaint, unrelated claims against different defendants must be

12   alleged in separate suits. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (finding, under

13   Rule 18(a), prisoner improperly brought complaint raising fifty distinct claims against twenty-

14   four defendants).

15             Plaintiff may only bring a claim against multiple defendants so long as (1) the claim(s)

16   arise out of the same transaction or occurrence, or series of transactions and occurrences, and (2)

17   there are common questions of law or fact. Fed. R. Civ. P. 20(a); Desert Empire Bank v. Ins. Co.

18   of N. Am., 623 F.2d 1371, 1375 (9th Cir. 1980). As a practical matter, this means that claims

19   involving different parties cannot be joined together in one complaint if the facts giving rise to the

20   claims were not factually related in some way—that is, if there was not “similarity in the factual
21   background.” Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th Cir. 1997). General allegations are

22   not sufficient to constitute similarity when the specifics are different. Id. The fact that several of

23   plaintiff’s claims involve allegations of excessive force does not necessarily make claims related

24   for purposes of Rule 18(a). Id. at 1351.

25             In any amended complaint, plaintiff should chose one claim arising from common events

26   and containing common questions of law or fact. See George, 507 F.3d at 607 (“Unrelated claims
27   against different defendants belong in different suits, not only to prevent the sort of morass [a

28   multiple claim, multiple defendant] suit produce[s], but also to ensure that prisoners pay the
                                                          4
      Case 2:20-cv-00246-KJM-DB Document 9 Filed 08/12/20 Page 5 of 7

 1   required filing fees—for the Prison Litigation Reform Act limits to 3 three the number of

 2   frivolous suits or appeals that any prisoner may file without prepayment of the required fees.”)

 3   (citing 28 U.S.C. § 1915(g)). Alternatively, plaintiff may select a single defendant and bring as

 4   many claims as he has against that party. See Fed. R. Civ. P. 18(a).

 5             The complaint contains allegations regarding several separate events that do not appear to

 6   arise from common events or contain common questions of law or fact. Accordingly, the court

 7   will dismiss the instant complaint with leave to amend.

 8       IV.      Amending the Complaint

 9             In any amended complaint, plaintiff must demonstrate how the conditions about which he

10   complains resulted in a deprivation of his constitutional rights. Rizzo, 423 U.S. at 370-71. Also,

11   the complaint must allege in specific terms how each named defendant is involved. Arnold v.

12   Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). There can be no liability under 42

13   U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s action

14   and the claimed deprivation. Id.; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

15   Furthermore, “[v]ague and conclusory allegations of official participation in civil rights violations

16   are not sufficient.” Ivey, 673 F.2d at 268.

17             Plaintiff is advised that in an amended complaint he must clearly identify each defendant

18   and the action that defendant took that violated his constitutional rights. The court is not required

19   to review exhibits to determine what plaintiff’s charging allegations are as to each named

20   defendant. If plaintiff wishes to add a claim, he must include it in the body of the complaint. The
21   charging allegations must be set forth in the amended complaint, so defendants have fair notice of

22   the claims plaintiff is presenting. That said, plaintiff need not provide every detailed fact in

23   support of his claims. Rather, plaintiff should provide a short, plain statement of each claim. See

24   Fed. R. Civ. P. 8(a).

25             In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

26   R. Civ. P 10(b). The amended complaint must show the federal court has jurisdiction, the action
27   is brought in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It

28   must contain a request for particular relief. Plaintiff must identify as a defendant only persons
                                                           5
       Case 2:20-cv-00246-KJM-DB Document 9 Filed 08/12/20 Page 6 of 7

 1   who personally participated in a substantial way in depriving plaintiff of a federal constitutional

 2   right. Johnson, 588 F.2d at 743 (a person subjects another to the deprivation of a constitutional

 3   right if he does an act, participates in another’s act or omits to perform an act he is legally

 4   required to do that causes the alleged deprivation).

 5          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

 6   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

 7   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

 8   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

 9   set forth in short and plain terms, simply, concisely, and directly. See Swierkiewicz v. Sorema

10   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

11   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

12          Plaintiff is informed that the court cannot refer to a prior pleading in order to make his

13   amended complaint complete. An amended complaint must be complete in itself without

14   reference to any prior pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, all

15   prior pleadings are superseded. Therefore, in an amended complaint, as in an original complaint,

16   each claim and the involvement of each defendant must be sufficiently alleged.

17          By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and

18   has evidentiary support for his allegations, and for violation of this rule the court may impose

19   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

20                                              CONCLUSION
21          For the foregoing reasons, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s motions for leave to proceed in forma pauperis (ECF No. 7) are granted.

23          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

24              is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

25              1915(b)(1). All fees shall be collected and paid in accordance with this court’s order

26              to the Director of the California Department of Corrections and Rehabilitation filed
27              concurrently herewith.

28   ////
                                                         6
       Case 2:20-cv-00246-KJM-DB Document 9 Filed 08/12/20 Page 7 of 7

 1             3. The complaint (ECF No. 1) is dismissed.

 2             4. Within sixty (60) days of the date of this order, plaintiff shall file an amended

 3                  complaint that complies with the requirements of the Civil Rights Act, the Federal

 4                  Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint

 5                  must bear the docket number assigned to this case and must be labeled “First

 6                  Amended Complaint.”

 7             5. The Clerk of the Court is directed to send plaintiff a copy of the civil rights complaint

 8                  form.

 9             6. Plaintiff is warned that his failure to comply with this order will result in a

10                  recommendation that this action be dismissed.

11
     Dated: August 11, 2020
12

13

14

15

16

17
     DB:12
18   DB:1/Orders/Prisoner/Civil.Rights/ande0246.scrn

19

20
21

22

23

24

25

26
27

28
                                                           7
